Title: To Thomas Jefferson from Albert Gallatin, 30 April 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            
              Treasury Department April 30th. 1802
            In pursuance of the President’s request, the Secretary of the Treasury, submits the following opinion on the subject of the Charges exhibited against Governor St. Clair, observing however, that every Document in support of the Charges is missing, and that the territorial laws would assist in forming a more correct view of an important part of the subject. The Charges & references to documents on one part, the Governor’s defense and the documents presented by him on the other part, are all the papers which the Secretary has seen.
            1st. Charge—“Erecting Counties & fixing Seats of Justice by proclamation.”
            The fact is admitted but defended on the ground of right derived from the Ordinance. In my opinion, the fair & only rational construction of that Instrument limits the Governors power of erecting Counties to the first stage of Government. Yet, the expressions are not sufficiently precise to preclude doubt, or at least argument, in favor of the contrary opinion. But that right, if granted to the Governor in the Second Stage of the Government, is so extraordinary & contrary to the intent & Spirit of the Instrument, that it should be construed strictly; and the locating of the Seats of Justice being a legislative power, no where expressly given to the Governor, ought not to have been exercised by implication, as derived from the at best doubtful authority, of erecting Counties.
            2d. Charge—“Putting his negative on useful & necessary laws.”
            This is a discretionary power. That it was abused is not sufficiently established. The negative put on the Tavern & Marriage laws, may make an exception, but falls more properly within the scope of the two following charges—
            3d. Charge—“Taking illegal fees—”
            This appears fully established by the defence, though the document No. 2, which consisted of a letter from the Governor to the Prothonotary of Ross County, directing the collection of fees, and of the amount of the fees accordingly collected & paid over to the Governor, be missing. The fees for Marriage & Ferry licenses were taken without even the color of a law. The law authorizing the fees for Tavern licences is said to have been adopted from the Pennsylvania code; the laws of Pennsylvania direct the payment of a certain sum for each Tavern license, but it is payable to the Treasury of the State: the fees under the pretended territorial law, are for the use of the Governor. The law is not adopted from any State code; it is made & therefore null ab initio: and the fees collected under it are illegal.
            4th. Charge—“Negativing the laws annulling those fees and approving the law giving him 500 dollars as a compensation for the same.—”
            The facts, that the territorial legislature passed at the same time laws annulling the fees, and a provision giving to the Governor 500 dollars; and that the Governor rejected the first & approved the last, keeping the fees & accepting the gift are established; but it is not proven, that there was any connection between those several laws, nor that the 500 dollars were meant as an equivalent for the fees.
            5th. Charge—“Attempting the division of the Territory and the alteration of the Constitutional boundaries of the intended States—”
            Fully established by the admission of the Governor, by his letter to Mr. Harrison, and by his sanction of the territorial law of last session.
            6th. Charge—“Granting to his Son a Commission, as Attorney General, during good behaviour, whilst all his other commissions were revokable at will—”
            Admitted; the motive assigned by the Governor, the fear that his son might be displaced by the Governors supposed Successor
            7th. Charge—“Improper interference with Judiciary proceedings—”
            The document in the case of Judge Finley is missing. The conduct of the Governor in the case of the Justices of Adams County, appears to have been proper & their attempt to remove the seat of Justice an usurpation.
            8th. Charge—“Appointing to Offices, persons residing out of the County—”
            Except in the case of Mr. Robb, the persons thus appointed appear to have removed to the proper County on receiving the appointment. But the charge seems established in the case of Mr. Robb, son in law of the Governor, who holds the Office of Judge in the County of Hamilton where he still resides, and that of Recorder of Deeds for the County of Clermont, which he exercises by deputy.
            9th. Charge—“Neglecting the Organisation of the Militia—”
            The documents in support of this charge have not been seen by the Secretary—
            
            10th. Charge—“Hostility to a republican form of Government.”
            The document said to substantiate that charge is missing. Some loose conversation on the subject is admitted by the Governor.
            Of the preceding charges the 3d. 5th. 6th. & 8th. are the only ones which appear established. The two last, although the Acts evince improper partiality for his family, do not seem to afford, alone, sufficient grounds for removal. Either of the two others, the taking illegal fees, or attempting to dismember the Territory or State, is, in the Secretarys opinion, sufficiently weighty to justify the appointment of a Successor: the first obviously so; the last, though not morally, yet politically still more reprehensible. As an Administrator of that Government and the Organ of the general Government in the Territory, it was his duty to keep it entire according to the existing provisions established by those from whom he derived and in whose name he exercised his authority; instead of which he seems to have been the prime mover of Acts tending to foment internal dissentions and to defeat the Ordinance of 1787, an Ordinance which was grounded on a compact between the United States & Virginia, and is the Charter of the people of the Territory. The boundaries therein established could not until the admission of the state in the Union, when it will be embraced by the provisions of the Constitution, be alter’d without the consent of the people of the Territory, of Congress & of Virginia. Any Act of the territorial legislature on the subject was an Assumption of power not belonging to them & ought to have been discountenanced & negatived by the Governor.
            But although a removal is justifiable on those grounds, the propriety of that measure under present circumstances, appears doubtful. Congress having provided for the admission of the new State in the Union, the Age, infirmities & past services of the Governor, may be a sufficient reason why the mortification of a removal should be spared, if by the Assent of the territorial Convention, his Office shall of course expire with the Colonial form of Government, Should, however, by the dissent of the Convention, the present form of Government continue any longer, those reasons could not have any weight. In the present situation of things, the difficulty of appointing a proper Successor affords an additional reason for continuing the Governor until the result is ascertained. It would be extremely difficult to find a proper Character out of the Territory, who would, under present circumstances, consent to remove there for that purpose; nor does it seem eligible, when the Colony is merging into an independent State, that the Supreme Executive should seem to believe, that it is necessary to seek for a man fit to govern, out of the Territory. And yet, although there are doubtless, there, many Individuals perfectly qualified, the information of the President is very limited on that subject; and the Characters most conspicuous from Office or other circumstances, either are amongst the Accusers of Governor St. Clair, or intimately connected with them, or would not exchange their present situation, for that of a temporary Governor.
            Respectfully submitted by
            Albert Gallatin
          